Citation Nr: 0314667	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  00-06 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
defective hearing of the right ear.

2.  Entitlement to service connection for defective hearing 
of the left ear.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for basal cell 
carcinoma (BCC) of the left upper eyelid.

5.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.  He served one year in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In March 2000, the veteran requested a travel board hearing; 
however, this request was withdrawn in January 2003.

Although the RO has developed the issue of service connection 
for bilateral defective hearing as though it was an original 
claim for service connection, the Board finds that this 
treatment of the veteran's claims is not entirely 
appropriate.  The records show that the RO denied the claim 
of entitlement to service connection for defective hearing of 
the right ear by a decision entered in May 1969.  Although 
the veteran was given written notification of this 
determination that same month, a timely appeal was not 
thereafter received.  The rating decision, therefore, became 
final.  See 38 U.S.C.A. § 7105 (West 2002).  As a result, the 
veteran's current claim for entitlement to service connection 
for defective hearing of the right ear must be considered a 
petition to reopen a prior final decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2002).  Consequently, the issue on 
appeal has been restated as set forth on the first page of 
this decision. 

Entitlement to service connection for a bilateral foot 
disorder will be addressed in the remand portion of the 
decision found below.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  Evidence received since the May 1969 RO decision that 
denied service connection for defective hearing of the right 
ear includes evidence that is relevant and probative to the 
issue at hand, and is so significant it must be considered in 
order to fairly decide the merits of the claim.

3.  Chronic bilateral defective hearing as likely as not had 
its origin during active military service.

4.  It is as likely as not that the veteran's bilateral knee 
disorder had its origin during active military service.

5.  The veteran served in Vietnam during the Vietnam era and 
is presumed to have been exposed to Agent Orange.

6.  BCC is not a disease which the Secretary of the 
Department of Veterans Affairs has determined that a positive 
association with Agent Orange exposure exists.

7.  BCC is not related to Agent Orange exposure.

8.  There is no competent evidence to show that BCC was 
incurred in or aggravated by active duty. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1969 rating decision is 
new and material, and the veteran's claim for service 
connection for defective hearing of the right ear is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2002).  

2.  Affording the veteran the benefit of the doubt, chronic 
bilateral defective hearing was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).

3.  A bilateral knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2002).

4.  BCC of the left upper eyelid was not incurred in or 
aggravated by active military service nor may it be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

In this regard, the RO, statements of the case dated in March 
2000 and May 2000 as well as supplemental statements of the 
case (SSOC) dated in November 2000, October 2002, and 
December 2002, notified the veteran of the law and 
regulations governing entitlement to the benefits sought, the 
evidence which would substantiate the claims, and the 
evidence that has been considered in connection with the 
appeal.  In correspondence dated in March 2001 and February 
2002, the veteran was advised of provisions of the VCAA to 
include what the evidence must show to establish entitlement 
to benefits, what information or evidence was needed from the 
veteran, what action the RO would take to help substantiate 
the claims, VA's duty to assist the veteran in obtaining 
evidence, and action that has been taken to develop the 
claims.  The aforementioned documents, which are herein 
incorporated by reference, collectively satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  In addition, pertinent post-service medical 
records have been associated with the record, and the veteran 
has undergone examinations, where indicated, in connection 
with the claim on appeal.  Furthermore, the veteran has had 
the opportunity to testify at a hearing.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

In view of the foregoing, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support the claim, and has been provided 
ample opportunity to submit such information and evidence.  
Adjudication of this appeal under the new law; therefore, 
poses no risk of prejudice to the veteran. See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

New and material evidence

With respect to claims requiring new and material evidence 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2002); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

The veteran's initial claim for entitlement to service 
connection for defective hearing of the right ear was denied 
in May 1969 on the basis that there was no evidence of 
acoustic trauma.  Although he was give written notification 
of the denial that same month, a timely appeal was not 
thereafter filed; therefore, the rating decision became 
final.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi , 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the February 
1969 rating decision.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence considered at the time of the May 1969 rating 
decision consisted of service medical records.  The December 
1966 induction audiology examination reported pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
20
LEFT
5
5
0
--
10

A report of medical history dated in April 1969 indicated an 
affirmative response to hearing loss.  An April 1969 
separation audiology examination reported pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
--
5
--
10
LEFT
5
--
5
--
10

The veteran's DD Form 214 indicated his military occupation 
specialty was light weapons infantry and that he was awarded 
a combat infantry badge (CIB).

Evidence received since the May 1969 rating decision includes 
an August 1999 audiology examination.  Pure tone thresholds, 
in decibels, were reported as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
20
15
15
30
65
31
LEFT
25
15
25
60
60
40

Speech audiometry revealed speech recognition ability of 94 
percent, bilaterally.

The veteran testified during a June 2000 personal hearing 
that he was in close proximity to a lot of artillery fire 
while serving in Vietnam.

Upon review if this evidence, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for defective 
hearing of the right ear.  The August 1999 VA examination 
shows that the veteran's hearing loss met the requirements of 
38 C.F.R. § 3.385 (2002), which sets forth the level of 
hearing impairment necessary in order for it to be considered 
a disability.  This evidence is material to the claim because 
at the time of the May 1969 rating decision, the evidence did 
not show that the veteran's hearing loss met these 
requirements.

Since the findings of the August 1999 audiology examination 
are not duplicative of evidence considered at the time of the 
May 1969 rating decision and bear directly and substantially 
upon the specific matter under consideration, they must be 
considered in order to fairly decide the claim on the merits.

For the reason stated above, the Board finds that there is 
new and material evidence to reopen the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. § 
5108.

Service connection

Factual Background

Service medical records include a report of medical history, 
for purposes of separation, dated in April 1969, that had 
affirmative responses for skin diseases and swollen or 
painful joints.  The physician's summary indicated that the 
affirmative responses noted referred to, in part, the right 
knee joint.

Letters dated in October 1968 from the veteran to his parents 
indicated that he had been in the field where he did a lot 
running in search of the enemy.

Private medical records dated fro August 1997 to March 1999 
from Carolina Orthopedic Surgery Associates showed the 
veteran was seen for evaluation of both knees.  In August 
1997 he was seen for complaints of right knee pain with no 
history of injury.  The impression was symptomatic arthritis 
of the right knee. In February 1998, he complained of left 
knee pain with continuing right knee pain.  X-ray of the knee 
showed significant medial compartment space narrowing and 
marginal osteophyte formation.  The impression was bilateral 
symptomatic arthritis of the knee.  The remainder of the 
records reflected treatment and surgery with no change in the 
diagnosis.

Records from Piedmont Medical Center dated in March 1999 
indicated that a tissue sample of skin from the left upper 
eyelid was examined.  The diagnosis was BCC.

The veteran underwent a VA examination in July 1999.  He 
complained of stiffness and swelling of the knees with the 
right greater than the left.  He used nonsteroidals and 
Tylenol for his knees.  He had right knee arthroscopy.  The 
opinion was severe degenerative changes, more anterior knee 
type pain and patellofemoral type pain, or chondromalacia 
patella bilaterally, and severe degenerative changes more in 
the medical aspect of the knee than the lateral aspect.  

A letter from William G. McCarty, Jr., dated in March 2000 
indicated the veteran had undergone total right knee 
replacement.  He had been informed by the veteran that while 
serving in Vietnam, he had been required to make frequent 
jumps from helicopters with packs weighing approximately 75 
pounds from heights up to 10 feet.  The opinion was that this 
type of activity could and did promote the development of 
osteoarthritis of the right knee.  

During a June 2000 personal hearing, the veteran testified 
that his left eyelid became cancerous approximately one year 
earlier.  He did not recall having problems with his eyelid 
in service.  When he was diagnosed, he discussed with the 
physician the possibility of a connection to exposure to 
chemicals in Vietnam or sun exposure.  He was in the sun a 
lot in Vietnam.  He wore headgear at the time and had a lot 
of blisters and scarring that were mostly on his face, neck, 
arms, and forearms.  He had not been given any sun protection 
in service.  With regard to his knees, he had some knee pain 
since service, but it gradually increased over the last four 
years.  He believed it was related to 55 combat assaults in 
service in which he jumped from helicopters.  Most of the 
time the helicopters did not set down on the ground because 
they were being fired upon.  He worked as a shop manager at a 
machine shop for the last 15 years or more.  He has not 
fallen or injured his knees.

The veteran underwent a VA examination in December 2000.  The 
history of his knee problem was consistent with previous 
reports.  The opinion was that the left knee degenerative 
arthritis was most likely secondary to multiple jumps and 
combat assaults in Vietnam.

Records from the Carolina Orthopedic Surgery Associates dated 
from December 1999 to March 2000 noted follow-up treatment 
and care of status post total right knee replacement.

The veteran underwent a VA examination in July 2002.  The 
history of his knees was consistent with previous reports.  



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).  

Bilateral defective hearing

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent. 38 C.F.R. § 3.385 (2002).

Although medical records from active duty did not show 
findings of impaired hearing upon separation, an August 1999 
VA audiology report shows that the veteran's hearing loss 
meets the criteria of a disability.  Id.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), has found that there is no 
requirement that there be complaints or treatment in service 
before service connection for hearing loss can be granted.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Similarly, 
service connection for hearing loss is not precluded even if 
the audiology test results at a veteran's separation from 
service do not then meet the regulatory requirements for 
establishing a "disability" for VA purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993). What is required is 
credible evidence of acoustic trauma due to noise exposure 
inservice, post-service audiology findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes). 

The RO conceded the fact that the veteran had acoustic trauma 
in service at the time service connection was awarded for 
tinnitus in August 1999.  Indeed, his service records showed 
that he served in combat in Vietnam.  The award of a CIB 
indicates the veteran engaged in combat with the enemy; 
therefore, the veteran's statements regarding injury to his 
ears during such combat shall be accepted as sufficient proof 
provided if it is consistent with the circumstances, 
conditions, or hardships of such service even if there is no 
official record of the occurrence.  See 38 U.S.C.A. § 1154(b) 
(West 2002).  In this regard, the Board finds that the 
veteran's contention of noise exposure is consistent with the 
incidents described regarding exchange of fire with the 
enemy.  

As noted earlier, he currently meets the regulatory 
requirements for hearing loss disability.  In view of the 
fact that his first claim for hearing loss was filed right 
after separation from service and there is no clear evidence 
of an intercurrent cause, the veteran is afforded the benefit 
of the doubt (see 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2002)).  The Board, therefore, concludes that 
service connection for bilateral defective hearing is 
warranted.

Knees

The veteran contends that his bilateral knee disorder is 
related to active military service.  Service medical records 
indicated some problem with the left knee in a report of 
medical history, although no specific information was 
provided.  Letters written by the veteran in Vietnam 
indicated he was in the field often and as a result he ran a 
lot.  There is no independent corroboration that he jumped 
from helicopters that did not land on the ground due to enemy 
fire; however, his status as a combat veteran does not 
require it.  The Board finds that events described are 
consistent with the circumstances, conditions, or hardships 
of such service and are accepted as sufficient proof.  

Opinions from a VA physician and private physician indicated 
that there was a relationship between the veteran's bilateral 
knee disorder and the events he described in service.

As all of the necessary elements have been met, the Board 
finds that service connection for a bilateral knee disorder 
is warranted.

Skin cancer

The veteran contends that his exposure to Agent Orange while 
serving in the Republic of Vietnam caused BCC and that 
service connection is warranted based on this exposure or 
exposure to the sun while in Vietnam.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in 
38 C.F.R. § 3.309(e), is presumed to have been exposed during 
such service to certain herbicide agents (e.g., Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.

A recent change in the law provides that a veteran is now 
presumed to have been exposed to Agent Orange if he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C. 
§ 1116(f), as added by § 201 of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001).  As a result of this change, a veteran is 
presumed to have been exposed due to service in Vietnam. In 
view of the change in the law, the veteran is presumed to 
have been exposed due to his service in Vietnam.

The Board notes the veteran's firm belief that either 
chemical or sun exposure in service is the cause of the BCC 
on the left eyelid.  As a lay person, he is competent to 
provide evidence regarding symptoms; however, he is not 
competent to establish a medical diagnosis or show medical 
etiology merely by his own assertions.  Such matters require 
medical expertise, which the veteran does not have.  
38 C.F.R. § 3.159(a)(1).  (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski  , 2 Vet. App. 492, 
494-95 (1992).

The evidence clearly shows that the veteran was diagnosed 
with BCC in 1999; however, it is not one of the diseases for 
which service connection may be granted on a presumptive 
basis due to Agent Orange exposure.  In addition, the 
Secretary of the Department of Veterans Affairs (Secretary) 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for number of cancers 
that include skin cancer.  See 67 Fed. Reg. 42600 (June 24, 
2002).  

Review of the record does not contain sufficient evidence to 
show service connection is warranted on a direct basis.  A 
report of medical history completed by the veteran prior to 
separation from service indicated he checked the "yes" box 
for skin diseases.  The physician's portion of the form and 
the medical examination, however, failed to show any findings 
or mention of a skin disorder.  There are no medical records 
in service to show complaints or treatment of a skin disease.  
Although the veteran testified that he had blisters from the 
sun on parts of his face, he also specifically did not recall 
any problems with his left eyelid in service.  

The Board also points out that while the veteran was 
diagnosed with BCC on the left eyelid, this was not until 
more than thirty years had passed since separation from 
service.

In view of the fact that there is no evidence of symptoms or 
of a diagnosis related to BCC in service and that the first 
such incident did not occur until more than thirty years 
after separation from service, the preponderance of the 
evidence is against the claim of service connection for BCC.  
As such, the benefit-of-the-doubt doctrine is not for 
application and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER

Service connection for bilateral defective hearing is 
granted.

Service connection for a bilateral knee disorder is granted.

Service connection for BCC is denied.


REMAND

In light of the VCAA, the Board finds that additional 
development is necessary before the claim of entitlement to 
service connection for a bilateral foot disorder may be 
adjudicated.

Letters written from the veteran while in service showed that 
he complained of a bilateral arch problem.  A report of 
medical history also noted foot problems.  The letters 
provide some support for the veteran's contention of foot 
problems in service.

A July 1999 VA examination report indicated that the veteran 
was to undergo a bilateral foot examination.  At that time, 
the veteran indicated his feet were not really bothering him, 
which may explain why the examination was never conducted.  
Since the examination was not completed as previously 
requested, the Board will remand the issue in order for the 
veteran to undergo a foot examination.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for a 
bilateral foot disorder since service.  
After securing the necessary releases, 
the RO should request copies of any 
medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.

2.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.

3.  Make arrangements for the veteran to 
undergo an orthopedic examination to 
determine the nature, manifestations, and 
etiology of any foot disorder.  Any tests 
or studies deemed necessary to make this 
determination should be undertaken or 
ordered by the orthopedist.  Send the 
claims folder to the examiners for 
review.  There should be a notation in 
the report to indicate that the records 
were reviewed.

The physician is requested to 
specifically indicate whether a diagnosis 
can be made of a foot disorder and offer 
an opinion as to whether it is at least 
as likely as not that any current 
disability or disorder is etiologically 
related to service.  The physician is 
further requested to list all 
manifestations and objective symptoms of 
any disability found to be present and 
should comment on whether further 
specialized tests are required.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



